Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Keith Dale Jenkins, II, Appellant                      Appeal from the 123rd District Court of
                                                       Panola County, Texas (Tr. Ct. No. 2012-C-
No. 06-14-00202-CR         v.                          0167). Opinion delivered by Chief Justice
                                                       Morriss, Justice Moseley and Justice
The State of Texas, Appellee                           Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant, Keith Dale Jenkins, II, pay all costs of this appeal.


                                                        RENDERED JUNE 3, 2015
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk